DETAILED ACTION

The following is a non-final office action is response to communications received on 06/17/2020.  Claims 1-17 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for the terms first sector and second sector.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 12, 13 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (US 3,829,904).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    461
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    816
    media_image2.png
    Greyscale

Regarding Claim 1, Ling teaches an acetabular cup comprising a liner (1) having an inner surface (2), the inner surface comprising: a hemispherical surface (shown) having a radius of curvature (Col 3: lines 49-54), being disposed about a central axis, and intersecting a hemispherical plane (shown) perpendicular to the central axis, the intersection of the hemispherical surface and the plane defining a circle (Fig 4) having a circle radius equal to the radius of curvature; a retaining region (shown as 3C) continuous with the hemispherical surface (Fig 1), having the radius of curvature, connected with the hemispherical surface at the plane along a first arc (shown) of the circle on the plane, and extending a first distance (shown) out of the plane; an insertion region (shown as 2C) on the hemispherical plane and connected with the hemispherical surface along a second arc (shown) of the circle on the plane and comprising an increased radius portion (shown as the radius drawn at 2C), wherein an opening distance from the central axis to the insertion region is greater than the circle radius (Fig 1).  
Regarding Claim 2, Ling teaches wherein the cup further comprises a transition region (shown) continuous with the hemispherical surface, having the radius of curvature, and extending along a transition arc of the circle between the first arc (shown) and the second arc (shown), wherein the transition arc is connected at a first end with the first arc and at a second end with the second arc (Figs 1 & 4), wherein, at the first end the transition region extends out of the hemispherical plane the first distance (shown) and at the second end the transition region is substantially on the hemispherical plane (Fig 1).
Regarding Claim 3, Ling teaches wherein a transition distance the transition portion extends out of the hemisphere plane varies linearly along the transition arc from the first end to the second end (shown).  
Regarding Claim 4, Ling teaches wherein the increased radius portion comprises a continuous edge concentric with the circle and extending along the second arc (Fig 1).
Regarding Claim 6, Ling teaches wherein the liner extends outward from the hemispherical surface and comprises an outer surface (3).
Regarding Claim 10, Ling teaches wherein the liner comprises one or more of a polymer, a ceramic, a metal, and a metal alloy (Col 4: lines 48-50).


    PNG
    media_image3.png
    1131
    460
    media_image3.png
    Greyscale

Regarding Claim 12, Ling teaches a total hip replacement comprising: a femoral portion (Figs 5-7) comprising, a femoral stem (21) adapted to be implanted into a prepared femur bone of an organism; a femoral ball (23); and 19Attorney Docket No. 260-0002USa femoral neck (22), the femoral neck adapted to connect the femoral ball with the femoral stem, wherein the femoral ball comprises a spherical ball surface with a ball radius (Figs 5-7), a ball center at a geometric center of the spherical ball surface, and a planar surface (shown at intersection of ball and neck), wherein the femoral neck is adapted to connect with the ball perpendicular to the planar surface (Figs 5-7), and wherein the planar surface (shown) is located an offset distance (shown) from the ball center point less than the ball radius, and wherein the offset distance and the ball radius (shown) define a ball reference numbers and annotations of the liner are identical with those applied to the rejection of claim 1) with an inner surface, the inner surface comprising: a hemispherical surface having a cup radius of curvature, being disposed about a cup central axis, and intersecting a hemispherical plane perpendicular to the cup central axis, the intersection of the hemispherical surface and the hemispherical plane defining a circle having a circle radius equal to the cup radius of curvature; a retaining region (3c) continuous with the hemispherical surface, having the same cup radius of curvature, extending along a first arc of the circle on the hemispherical plane, and extending a first distance out of the hemispherical plane; and an insertion region (2C) continuous with the hemispherical surface connected with the hemispherical surface along a second arc of the circle on the hemispherical plane and comprising an increased radius portion, wherein a cup opening distance is defined by a distance between the retaining region and the increased radius portion, and wherein the cup opening distance is substantially the same as the ball height (as the ball resides within the liner).  
Regarding Claim 13, Ling teaches wherein an engagement between the ball and the liner defines an insertion angle (interpreted as any potential angle of insertion of the ball into the cup) between the neck and the hemispherical plane, and wherein when the ball is at the insertion angle with respect to the liner, the ball can enter the liner.
Regarding Claim 17, Ling teaches the device of claims 1-4, 6, 10, 12 & 13.  Further, although Ling meets all the claimed limitations, the examiner notes that the femoral ball and stem are not positively claimed (“adapted to”) and therefore any limitations directed to those components are purely functional.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 3,829,904).
Regarding Claims 14-16, Ling discloses the invention substantially as claimed.  However, Ling does not specifically disclose wherein the insertion angle is: (1) between about 30° and 90°; (2) between about 45° and 80°; or (3) about 60°.
As Ling teaches that the ball (23) is inserted at any angle to engage and articulate with the liner (Col 4: lines 29-33), and the semi-spherical geometry of the head is coincident with that of the liner’s interior, the selection of the insertion angle is not dictated by the current claim language and could be any angle that allows for the .
Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 3,829,904) in view of Lopez et al. (US 6,129,765).

    PNG
    media_image4.png
    602
    719
    media_image4.png
    Greyscale

Regarding Claim 7, Ling discloses the invention substantially as claimed.  However, Ling does not disclose wherein the cup further comprises an anchor adapted to be affixed with an acetabulum of an organism, wherein the anchor comprises an inside surface with substantially the same shape as the outer surface of the liner.  
Lopez teaches an acetabular cup used in a THA in the same field of endeavor.  Said cup comprising an anchor, or shell (10), adapted to be affixed within the acetabulum (Col 2: lines 37-44), and a liner, or bearing insert (60).  Wherein the inside 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known shell and liner orientation, as taught by Lopez, in order to effectively anchor the liner orientation taught by Ling.  The concept of an anchor, or shell, is very well known in the art and allows the surgeon the ability to affix an anchoring component within the acetabulum and subsequently attaching a liner within said anchoring component.  Utilizing the liner features and orientation, as taught by Ling, with an acetabular anchor/shell, as taught by Lopez, would provide enhanced anchoring (via screws and osseointegration as taught in Col 2: lines 37-44 and Col 4: lines 23-30), while simultaneously providing the wear/articulation properties associated with a polymer liner.   
Regarding Claim 8, the combination teaches wherein the outer surface of the liner comprises one or more grooves (Lopez 28).  
Regarding Claim 9, the combination teaches wherein the outer surface of the liner (Lopez 60) is affixed to an inner surface of the anchor (Lopez 10) (Fig 7).  
Regarding Claim 11, the combination teaches wherein the anchor (Lopez 10) comprises one or more of a polymer, a ceramic, a metal, and a metal alloy (Lopez, Col. 4: lines 23-30).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 3,829,904) in view of Perez (US 11,033,395).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image5.png
    1138
    756
    media_image5.png
    Greyscale

Regarding Claim 5, as set forth supra, Ling discloses the invention substantially as claimed.  However, Ling does not disclose wherein the increased radius portion comprises two notches disposed along the second arc at equal distances from a diameter of the circle that bisects the retaining region.
Perez teaches a constrained acetabular shell implant in the same field of endeavor.  Said shell implant comprises a shell (10) with an increased radius portion (Fig 3A) comprising two notches (17B) disposed along an arc at equal distances from a diameter of the circle (Fig 3A).  Said notches provide a passage for the insert (2) within the shell (Figs 3A-3B) and, after being fully advanced, provide a means of constraint of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Ling with the notches, as taught by Perez, in order to create an acetabular implant with both full abduction afforded by the Ling device as well as the improved constraint (via notches 17B) of the Perez device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774